Citation Nr: 0122368	
Decision Date: 09/12/01    Archive Date: 09/19/01	

DOCKET NO.  98-08 814A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico


THE ISSUE

Entitlement to service connection for an undiagnosed illness 
manifested by joint and muscle pain, fatigue, dizziness, 
decreased vision, memory loss and loss of concentration.

REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

John J. Crowley, Counsel

INTRODUCTION

The veteran served on active duty from May 1986 to July 1991 
with service in Southwest Asia during the Persian Gulf War.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from rating decisions of the Department of Veterans 
Affairs (VA) Regional Office (RO).  In May 2000, the Board 
addressed two of the three issues raised by the veteran at 
that time.  The issue of entitlement to service connection 
for an undiagnosed illness manifested by joint and muscle 
pain, fatigue, dizziness, decreased vision, memory loss and 
loss of concentration was remanded to the RO for additional 
development.  This development has been performed.  The 
issues fully addressed by the Board in May 2000 are not 
before the undersigned at this time.

A hearing was held before a Member of the Board in March 
2000.  In May 2001, the Board contacted the veteran and 
advised him that the Board Member who conducted this hearing 
was no longer employed with the Board.  The veteran was asked 
to clarify whether he wished to attend another hearing.  In a 
response received in June 2001, the veteran indicated that he 
did not wish an additional hearing.  In this regard, the 
undersigned must note that I have reviewed the transcript of 
this hearing and will consider this evidence in the 
adjudication of this case.

Since May 2000, the veteran has raised additional claims.  In 
March 2001, the veteran sought an increased evaluation for 
his service-connected foot disorder.  In May 2001, the 
veteran requested service connection for post-traumatic 
stress disorder (PTSD).  These issues have not been recently 
addressed by the RO and are not before the Board at this 
time.  They are referred to the RO for initial consideration.  
The Board must note that the veteran has submitted additional 
medical evidence in support of his new claims.  However, as 
these claims are not before the Board at this time, the Board 
sees no basis for remanding this case to the RO for initial 
review prior to the Board's adjudication of this case.  
Accordingly, the Board will proceed with the adjudication of 
the veteran's claim.


FINDINGS OF FACT

1.  The VA has fulfilled the duty to assist the veteran in 
the development of all facts pertinent to his claims under 
both the new and old criteria for the evaluation of claims.  
Further, all pertinent evidence relevant to this case has 
been obtained by the RO.

2.  There is no competent evidence of an undiagnosed illness 
manifested by joint and muscle pain, fatigue, dizziness, 
decreased vision (other than the use of glasses), memory loss 
and loss of concentration associated with the veteran's 
active service.

3.  The veterans complaints of chronic joint and muscle pain, 
fatigue, dizziness, decreased vision (other than the use of 
glasses), memory loss and loss of concentration over an 
extended period of time are not credible.

4.  Joint and muscle pain, fatigue, dizziness, decreased 
vision, memory loss and loss of concentration were not 
evident in service and the preponderance of the medical 
evidence fails to indicate that these disabilities are 
related to service or illness associated with service.


CONCLUSION OF LAW

An undiagnosed illness manifested by joint and muscle pain, 
fatigue, dizziness, decreased vision, memory loss and loss of 
concentration were not incurred in or aggravated by the 
veteran's active service.  38 U.S.C.A. §§ 1110, 1117, 1131 
(West 1991 & Supp. 2000); 38 C.F.R. §§ 3.303, 3.317 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Background

As noted above, the veteran served on active duty from May 
1987 to July 1991 with service in the Persian Gulf War.  
Service medical records indicate that the veteran had an eye 
wear prescription in May 1987.  Service medical records 
indicate treatment of the veteran's service-connected left 
foot disability.  No reference is made to an illness 
manifested by joint and muscle pain, fatigue, dizziness, 
decreased vision, memory loss or loss of concentration.  
Treatment for acute conditions associated with injuries or 
specific diseases are noted.  

Service medical records do show that the veteran was treated 
for complaints of low back pain following a falling injury in 
June 1990.  At that time, physical examination was 
significant for decreased range of motion and a questionable 
straight leg-raising test. The assessment was of low back 
pain (LBP) which was treated with Robaxin and Motrin.  X-ray 
examination was interpreted as showing a "normal lumbar 
spine."  Views of the lumbar spine demonstrated vertebral 
spaces to be normal in configuration and the intervertebral 
disc spaces were maintained.  There was no evidence of 
spondylosis, spondylolisthesis and/or traumatic, neoplastic 
or significant arthritic change.  The assessments included 
low back pain and lumbar strain.

Service medical records also show that the appellant incurred 
a "Jones" fracture of the left 5th metatarsal due to an 
inversion injury in March 1991.  He was placed in a cast 
until May of 1991.  In May 1991, physical examination 
revealed a callous formation on the left foot.  X- ray 
examination revealed a nonunion of the 5th metatarsal 
fracture.  A June 1991 podiatry consultation noted complaints 
of soreness upon standing for a prolonged period of time. 

The veteran filed his initial claim for VA compensation in 
July 1991.  He made no reference to joint and muscle pain, 
fatigue, dizziness, decreased vision, memory loss, or loss of 
concentration.  At a VA evaluation held in August 1991, the 
veteran failed to note any disability associated with muscle 
pain, fatigue, dizziness, decreased vision, memory loss, or a 
loss of concentration.  The veteran's service-connected foot 
disability was noted.  The examiner reported that the rest of 
the examination was "negative."

In a September 1991 rating determination, service connection 
for the residuals of a Jones fracture of the left fifth 
metatarsal was awarded.  The veteran was notified of this 
decision that month.  

In March 1997, the veteran indicated that he had joint pain, 
muscle pain, fatigue, dizziness, and that his vision had 
deteriorated significantly.  Outpatient treatment records 
were obtained by the RO in order to assist the veteran in the 
development of his claims.  These records disclose no 
reference to chronic joint or muscle pain, fatigue, 
dizziness, memory loss or a loss of concentration.  In a July 
1996 Gulf registry examination, the veteran noted a loss of 
energy beginning in July 1991.  It was indicated that the 
veteran was unable to "work out" as long as he used to.  It 
was also contended that the veteran gets dizzy or lightheaded 
when he feels tired.  At this time, the veteran stated that 
no medical care had been sought.  The veteran also noticed 
achy muscles and a loss of concentration.  Physical 
examination at that time was entirely normal.  No undiagnosed 
illness manifested by joint and muscle pain, fatigue, 
dizziness, decreased vision, memory, and a loss of 
concentration was noted.  It was indicated that the veteran 
did wear glasses.  

In a June 1997 VA evaluation of the veteran's foot, he noted 
no subjective complaints associated with muscle pain, joint 
pain, fatigue, dizziness, decreased vision, memory loss, or a 
loss of concentration.  Discomfort in his foot was noted.  

In an August 1997 VA examination, it was noted the veteran 
was with the 101st Airborne.  It was indicated that the 
veteran was mostly in Saudi Arabia except for one week in 
Iraq that was just prior to the end of the war.  The veteran 
served as a communications operator.  He was exposed to oil 
fire smoke for a two-week period.  Exposure to "nerve gas 
pills" which he took 1 to 2 times per day during the entire 
duration of his Gulf War service was also noted.  At this 
time, the veteran reported muscle and joint pain, fatigue, a 
back disorder, and difficulties with his foot.  It was 
indicated that the veteran noted fatigue especially in the 
late afternoon.  Some lightheadedness was also cited.  

Physical evaluation at that time was entirely normal.  A back 
strain and bilateral knee strain were noted.  An undiagnosed 
illness manifested by joint and muscle pain, fatigue, 
dizziness, decreased vision, memory loss, and a loss of 
concentration were not objectively indicated.  

In his October 1997 notice of disagreement, the veteran 
reported that his fatigue, dizziness, memory loss, and 
blurred and defective vision started bothering him within a 
year after he left the service.  He noted that the onset of 
these problems were noticeable but caused him no panic.   

Additional evaluations were obtained by the RO.  In a 
February 1998 visual examination, a compound myopic 
astigmatism with best visual acuity at 20/20 minus OD and OS 
was noted.  Hysterical visual fields and an ocular health 
that was in normal limits were reported.  In a February 1998 
evaluation of the veteran's back, a chronic lumbosacral 
strain with radiculopathy was noted.  No disability 
associated with an undiagnosed illness manifested by joint 
and muscle pain, fatigue, dizziness, decreased vision, memory 
loss, or loss of concentration were noted in either report.

In November 1997, the veteran's spouse stated that the 
veteran had complained of arthritis with aches and pains in 
his foot, knee, and lower back.  She made no reference to 
fatigue, dizziness, decreased vision, memory loss, or a loss 
of concentration.

Additional private medical records were obtained.  While the 
veteran's diagnosed nonservice back disability was noted, the 
private medical records make no reference to a chronic 
undiagnosed illness manifested by fatigue, dizziness, 
decreased vision, memory loss and loss of concentration.  
Joint pain associated with the back and foot was noted.  The 
veteran was undergoing physical therapy in order to treat 
these disorders.

In his June 1998 substantive appeal, the veteran noted the 
symptoms cited above once again.

In August 1999, the veteran requested an extension of time in 
order to obtain additional records pertinent to his claim.  
Additional medical records were obtained.  However, these 
medical records primarily addressed the veteran's service-
connected foot disability or back pain.  Orthopedic 
disabilities associated with diagnosed disorders are 
indicated.  Undiagnosed illnesses manifested by joint and 
muscle pain, fatigue, dizziness, decreased vision, memory 
loss, or a loss of concentration are not noted.  The veteran 
has submitted a March 1999 examination which denied him 
employment because of his back, knee, and toe condition.  
Once again, significantly, no reference is made to the 
disabilities at issue.

The veteran testified at a hearing held before a Member of 
the Board in March 2000.  The undersigned has carefully 
reviewed this transcript.  At this time, the veteran stated 
that he was part of a study of veterans who participated in 
the Gulf War.  It was indicated that additional medical 
records regarding this study may be available.  With regard 
to his vision problems, he noted that he had an examination 
at the VA Medical Center and that he was informed that his 
vision problems were a part of "getting old."

In May 2000, the Board remanded this case to the RO for 
additional development.  Specifically, it was requested that 
the RO obtain medical records relating to the veteran's 
participation in VA's Gulf War Study Program.  Additional 
medical records were obtained by the RO.  A January 1998 
medical report indicates that the veteran's blood count and 
blood chemistry was normal.  An abnormality was found in his 
urinalysis.  However, no difficulty was indicated regarding 
joint and muscle pain, fatigue, dizziness, decreased vision, 
memory loss, or a loss of concentration.

In May 2000, the RO contacted the veteran and requested that 
he provide the names, addresses, and dates of treatment for 
all health care providers who may have treated him for his 
joint and muscle pain, fatigue, dizziness, decreased vision, 
memory loss, and a loss of concentration.  It was 
specifically requested that this evidence be either obtained 
or reported within 60 days from the date of this request.  
The veteran did not specifically respond to this request for 
information.

Additional medical records were obtained by the RO.  These 
records continued to note treatment for the veteran's 
service-connected foot.  No undiagnosed illnesses were 
identified.

As noted above, the veteran has submitted additional medical 
records which the Board has reviewed.  These medical records 
regard the veteran's claims seeking service connection for 
PTSD and an increased evaluation in his service-connected 
foot disorder.  In a March 2000 examination, treatment for 
the veteran's left foot was noted.  The veteran makes no 
reference to joint and muscle pain, fatigue, dizziness, 
decreased vision, memory loss, or a loss of concentration.

Analysis

In general, service connection may be established for a 
disability resulting from diseases or injuries which are 
clearly present in service or for a disease diagnosed after 
discharge from service, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303 (2000).

With chronic disease shown as such in service so as to permit 
a finding of service connection, subsequent manifestations of 
the same chronic disease at any later date, however remote, 
are service-connected, unless clearly attributable to 
intercurrent causes.  For the showing of chronic disease in 
service there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  When the disease identity is 
established, there is no requirement of evidentiary showing 
of continuity.  Continuity of symptomatology is required only 
where the condition noted during service is not shown to be 
chronic or where the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b) (2000).

Establishing "direct" service connection for a disability 
which has not been clearly shown in service requires evidence 
sufficient to show (1) the existence of a current disability; 
(2) the existence of a disease or injury in service; and (3) 
a relationship or connection between the current disability 
and a disease contracted or an injury sustained during 
service.  38 U.S.C.A. §§ 1110, 1131 (West 1991); 38 C.F.R. 
§ 3.303(d) (2000); Cuevas v. Principi, 3 Vet. App. 542, 548 
(1992); Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992).

For veterans who served in the Southwest Asia theater of 
operations during the Persian Gulf War who exhibit objective 
indications of chronic disability manifested by one or more 
specific signs or symptoms, such disability may be service 
connected provided that it became manifest during active 
service in the Southwest Asia theater of operations or to a 
degree of 10 percent or more not later than December 31, 2001 
and provided that the disability can not be attributed to any 
known clinical diagnosis.  38 U.S.C.A. § 1117 (West 1991); 38 
C.F.R. § 3.317(a)(1) (2000).

"Objective indications of chronic disability" include both 
"signs," in the medical sense of objective evidence 
perceptible to an examining physician, and other, non-medical 
indicators that are capable of independent verification.  38 
C.F.R. § 3.317(a)(2) (2000).  Disabilities that have existed 
for 6 months or more and disabilities that exhibit 
intermittent episodes of improvement and worsening over a 6-
month period will be considered chronic.  The 6-month period 
of chronicity will be measured from the earliest date on 
which the pertinent evidence establishes that the signs or 
symptoms of the disability first became manifest.  38 C.F.R. 
§ 3.317(a)(3) (2000).

Signs and symptoms which may be manifestations of an 
undiagnosed illness includes signs or symptoms involving 
fatigue, headache, muscle pain, joint pain, and other 
disorders not at issue in this case.  38 C.F.R. § 3.317(b) 
(1), (4), (5) (2000).

In evaluating this case as a whole, the Board must note that 
there has been a significant change in the law during the 
pendency of this appeal.  The Veterans Claims Assistance Act 
of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000), now 
codified at 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (Supp. 
2001), contains extensive provisions modifying the 
adjudication of all pending claims.  Karnas v. Derwinski, 1 
Vet. App. 308 (1991).  The new law revises the former § 
5107(a) of title 38 United States Code to eliminate the 
requirement that a claimant come forward first with evidence 
to well ground a claim before the Secretary is obligated to 
assist the claimant in the developing the facts pertinent to 
the claim.  The other salient features of the new statutory 
provisions impose the following obligations on the Secretary 
(where they will be codified in title 38 United States Code 
is noted in parentheses): 

(1) The Secretary must provide application forms and notify 
the claimant and the representative, if any, if his 
application is incomplete, of the information necessary to 
complete the application (38 U.S.C.A. § 5102); 

(2) The Secretary must provide the claimant and the 
claimant's representative, if any, with notice of required 
information and evidence not previously provided that is 
necessary to substantiate the claim (38 U.S.C.A. § 5103(a)); 

(3) The Secretary must indicate which part of the information 
and evidence, if any, is to be provided by the claimant and 
which portion, if any, the Secretary will attempt to obtain 
on behalf of the claimant (38 U.S.C.A. § 5103(a)); 

(4) The Secretary must make reasonable efforts to assist the 
claimant in obtaining evidence necessary to substantiate the 
claim for the benefit sought, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim (38 U.S.C.A. § 5103A(a)); 

(5) The Secretary must make every reasonable effort to obtain 
relevant records (including private records) that the 
claimant adequately identifies to the Secretary and 
authorizes the Secretary to obtain (38 U.S.C.A. § 
5103A(b)(1)); 

(6) If, after making reasonable efforts to obtain relevant 
records, the Secretary is unable to obtain the relevant 
records sought, the Secretary shall notify the claimant that 
the Secretary is unable to obtain records, and such 
notification shall:  	

(a) identify the records the Secretary is unable to 
obtain;
(b) briefly explain the efforts that the Secretary made 
to obtain those        
     records; and
(c) describe any further action to be taken by the 
Secretary with respect to 
                 the claim (38 U.S.C.A. § 5103A(b)(2)).

(7) Whenever the Secretary attempts to obtain records from a 
Federal department or agency under this subsection or 
subsection (c) [38 U.S.C.A. § 5103A(c)], the efforts to 
obtain those records shall continue until the records are 
obtained unless it is reasonably certain that such records do 
not exist or that further efforts to obtain those records 
would be futile (38 U.S.C.A. § 5103A(b)(3)).

(8)  In the case of a claim for disability compensation, the 
assistance provided by the Secretary under subsection (b) [38 
U.S.C.A. § 5103A(b)] shall include obtaining the following 
records if relevant to the claim:

(a) The claimant's service medical records and, if the 
claimant has furnished the Secretary information 
sufficient to locate such records, other relevant 
records pertaining to the claimant's active military, 
naval, or air service that are held or maintained by a 
governmental entity (38 U.S.C.A. § 5103A(c)(1)).
(b) Records of relevant medical treatment or examination 
of the claimant at Department health-care facilities or 
at the expense of the Department, if the claimant 
furnishes information sufficient to locate those records 
(38 U.S.C.A. § 5103A(c)(2)).
(c) Any other relevant records held by any Federal 
department or agency that the claimant adequately 
identifies and authorizes the Secretary to obtain (38 
U.S.C.A. § 5103A(c)(3)).

(9) In the case of a claim for disability compensation, the 
assistance provided by the Secretary under subsection (a) [38 
U.S.C.A. § 5103A(a)] shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim (38 U.S.C.A. § 5103A(d)(1)).

(a) The Secretary shall treat an examination or opinion 
as being necessary to make a decision on a claim for 
purposes of paragraph (1) [38 U.S.C.A. § 5103A(d)(1)] if 
the evidence of record before the Secretary, taking into 
consideration all information and lay or medical 
evidence (including statements of the claimant)-
  	(i) contains competent evidence that the claimant 
has a current 
 	disability, or persistent or recurrent symptoms of 
disability; and
(ii) indicates that the disability or symptoms may 
be associated with the claimant's active military, 
naval, or air service; but
(iii) does not contain sufficient medical evidence 
for the Secretary to make a decision on the claim.

(10) Nothing in this section [38 U.S.C.A. § 5103A] shall be 
construed as precluding the Secretary from providing such 
other assistance under subsection (a) [38 U.S.C.A. § 
5103A(a)] to a claimant in substantiating a claim as the 
Secretary considers appropriate (38 U.S.C.A. § 5103A(g)).

(11) Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary (38 U.S.C.A. § 
5107).

VA issued regulations to implement the VCAA in August 2001.  
66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified as 
amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)).  
The amendments were effective November 9, 2000, except for 
the amendment to 38 C.F.R. § 3.156(b) that is effective 
August 29, 2001.  Except for the amendment to 38 C.F.R. § 
3.156(a), the second sentence of 38 C.F.R. § 3.159(c), and 38 
C.F.R. § 3.159(c)(4)(iii), VA stated that "the provisions of 
this rule merely implement the VCAA and do not provide any 
rights other than those provided in the VCAA."  66 Fed. Reg. 
45,629.  Accordingly, in general where the record 
demonstrates that the statutory mandates have been satisfied, 
the regulatory provisions likewise are satisfied.

In this case, the Board specifically finds that the VA has 
exceeded the obligations of both the new and old criteria 
regarding the duty to assist regarding this claim.  The RO 
has obtained all pertinent records regarding this issue and 
the veteran has been effectively notified of the evidence 
required to substantiate his claim.  In this regard, the 
Board specifically remanded this case in May 2000 in order to 
obtain the records cited by the veteran at his hearing.  The 
veteran has failed to indicate any additional medical records 
that would be pertinent to his claim that the VA has not 
obtained.  There is no indication of adequately identified, 
existing evidence that could substantiate the claim that the 
RO has not obtained.  The veteran has been fully advised of 
the status of the efforts to develop the record as well as 
the nature of the evidence needed to substantiate this claim 
in multiple communications from the RO, as well as the 
Board's remand.  He and his representative further plainly 
show through their statements and submissions of evidence 
that they understand the nature of the evidence needed to 
substantiate this claim.  The veteran has been provided with 
VA examinations.  The Board finds that the current medical 
evidence is sufficient to decide the claim and that therefore 
further VA examination or medical opinion is not necessary.  
As the RO has completely developed the record, the 
requirement that the RO explain the respective responsibility 
of VA and the veteran to provide evidence is moot.  The RO 
has further advised the claimant of the governing legal 
criteria.  As all of the substantive provisions of the VCAA 
as to the duty to assist and notice have been satisfied, the 
Board may decide the case without prejudice to the claimant.  
Bernard v. Brown, 4 Vet. App. 384 (1993).  Accordingly, the 
Board finds that a remand would serve no useful purpose.  See 
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict 
adherence to requirements in the law does not dictate an 
unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case; such 
adherence would result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which 
would only result in unnecessarily imposing additional burden 
on VA with no benefit flowing to the veteran are to be 
avoided.)

In this case, the Board finds that the preponderance of the 
evidence does not support the conclusion that there is 
objective indications of a chronic disability associated with 
joint and muscle pain, fatigue, dizziness, decreased vision 
(other than the veteran's use of glasses, which were used 
prior to his service), memory loss and loss of concentration 
that is capable of independent verification.  In this case, 
the veteran has complained of these disabilities only 
sporadically.  He appears only to complain of these 
difficulties during VA examinations or when his back and foot 
bother him.  However, during these same examinations, 
objective medical evidence indicating these disabilities are 
not found.  In evaluations of the veteran's service-connected 
foot disorder, the veteran makes little reference to the 
disabilities at issue.  A review of both private medical 
records and outpatient treatment reports fails to indicate 
the alleged disabilities at issue.  The veteran's own spouse 
fails to note many of the veteran's alleged chronic 
disorders.  

With regard to the veteran's subjective contention that he 
has suffered from joint and muscle pain, fatigue, dizziness, 
decreased vision, memory loss, and a loss of concentration 
since his service in the Persian Gulf War, the Board finds 
that this contention is entitled to very limited probative 
weight.  Simply stated, based on a detailed review of the 
evidence of record including, but not limited to, the 
veteran's own statements, his past claims for VA 
compensation, VA medical records, private treatment medical 
records, and the service medical reports, the Board finds 
that the veteran does not have a chronic illness manifested 
by undiagnosed joint or muscle pain, fatigue, dizziness, 
decreased vision, memory loss, or a loss of concentration.  
The medical evidence of record and the veteran's statements 
over an extended period of time fail to support the veteran's 
central contention.  Further, there is absolutely no 
competent medical evidence to indicate that the veteran has 
fatigue, dizziness, decreased vision, memory loss, or a loss 
of concentration due to an undiagnosed illness caused by the 
veteran's service.

Under 38 C.F.R. § 3.317(b)(1), if there is affirmative 
evidence that an undiagnosed illness was not incurred during 
active military in the Southwest Asia Theater of Operations 
during the Persian Gulf War, compensation shall not be paid 
under this section.  In this case, the Board finds that the 
veteran's initial claims for VA compensation, the initial VA 
evaluations, and the veteran's initial statements to the VA 
following his discharge from active service (in which he 
fails to mention any disability associated with joint and 
muscle pain, fatigue, dizziness, decreased vision, memory 
loss, and a loss of concentration) provides affirmative 
evidence that the undiagnosed illnesses were not incurred 
during his active military service.  It further fundamentally 
undermines the veteran's credibility in that it is his 
central contention that he has had these disabilities over an 
extended period of time following his discharge from active 
service.  If this was the case, the Board finds no rational 
reason to believe that there would not be at least some 
evidence or indications in support of the veteran's 
contention or that the veteran would not have noted these 
difficulties earlier or during his initial examinations.  The 
Board finds that these facts do not support the veteran's 
case.

The veteran has noted that he participated in the VA Persian 
Gulf Registry program.  Medical records regarding this 
participation have been obtained.  However, rather than 
supporting the veteran's claim, the medical evidence obtained 
due to this treatment fails to support the veteran's case.  
Laboratory tests and studies have been essentially normal and 
the medical evidence cited by the veteran during his hearing 
before the Board fails to indicate an undiagnosed illness 
manifested by joint and muscle pain, fatigue, dizziness, 
decreased vision, memory loss or a loss of concentration.  
The veteran's own private medical records fail to indicate 
such disabilities.  These facts do not support the veteran's 
case.

The only evidence of record before the Board specifically 
linking the veteran's current alleged disabilities to his 
service or to Gulf War syndrome consist of the veteran's own 
evidentiary assertions.  Such evidence is of limited 
probative weight.  While the veteran is competent to describe 
manifestations perceivable to a lay party, he is not 
competent to diagnose himself with disabilities and then 
associate those disabilities with his active service or with 
any form of Persian Gulf syndrome.  The medical evidence of 
record, rather than supporting the veteran's case, supports 
its denial.

The Court has made clear that a lay party is not competent to 
provide probative evidence as to matters requiring expertise 
derived from specialized medical knowledge, skill, training, 
or education.  Espiritu v. Derwinski, 2 Vet. App. 492, 494-5 
(1994).  Consequently, the veteran's lay medical assertions 
to the effect that he has certain subjective disabilities and 
that these disabilities are related to his Persian Gulf 
service is neither competent nor probative of the issues in 
question.  While the veteran is competent to testify 
regarding events that are alleged to have occurred, he is not 
competent to diagnose himself with disabilities and then 
diagnose the etiology of these alleged disabilities.

The Board has considered the issue of whether, under the 
VCAA, it must remand this case to the RO in order to obtain a 
medical opinion to determine whether or not the veteran 
actually has objective evidence of muscle pain, fatigue, 
dizziness, decreased vision, memory loss, or loss of 
concentration and whether these disabilities are associated 
with an "undiagnosed illness."  However, the Board finds 
that a remand of this case for this action would serve no 
constructive purpose.  Based on the subjective nature of the 
veteran's complaints, the Board finds little basis to 
conclude that an additional medical opinion, other than those 
noted above, will provide any additional evidence which would 
support the veteran's case.  The Board finds that the medical 
reports of record fulfill the duty to assist.  

In this regard, the Board has carefully reviewed the 
veteran's subjective complaints.  Based on this review, 
including a detailed review of the evidence of record, the 
Board has found that these subjective complaints regarding 
alleged subjective disorders that have existed since shortly 
after the veteran's discharge from active service are 
entitled to limited probative value.  The veteran's 
statements following his discharge from active service do not 
support his current contentions.  Accordingly, a medical 
opinion in order to determine the basis for the veteran's 
subjective symptoms, in light of the fact that these 
subjective symptoms have been found to be, at best, 
questionable, would serve no purpose.  As the Board does not 
believe that the veteran has had fatigue, dizziness, memory 
loss and a loss of concentration since his discharge from 
active service, a medical opinion to determine whether these 
disabilities are the result of an "undiagnosed illness" or 
such factors as the veteran's age or his service-connected 
foot condition would, in the opinion of the undersigned, 
serve no constructive purpose.

While fatigue, muscle pain, and joint pain are specifically 
noted within 38 C.F.R. § 3.317(b), the Board has found that 
the veteran's subjective symptoms regarding these alleged 
disorders is entitled to limited or no probative weight.  The 
veteran contends that he has had these difficulties since 
shortly after his discharge from active service.  However, he 
failed to note these disorders with anyone until he wished to 
receive compensation for these disabilities with the VA.  In 
fact, even after he filed this claim, he repeated failed to 
note these alleged disability in a series of treatment 
reports.  Such facts do not support the veteran's case.

With regard to the veteran's difficulties which appear to be 
associated to either a back disorder or the veteran's 
service-connected foot disorder, the Board finds that this 
medical evidence does not support the conclusion that the 
veteran has an "undiagnosed" illness manifested by joint 
and muscle pain.  If signs or symptoms had been medically 
attributed to a diagnosed (rather than undiagnosed) illness, 
the Persian Gulf War presumption of service connection does 
not apply.  VAOPGCPREC 8-98.  

Difficulties associated with the veteran's service-connected 
foot or nonservice-connected back disability cannot be the 
basis for the determination that the veteran has an 
undiagnosed illness manifested by joint and muscle pain.  The 
fact that the veteran, during treatment for these 
disabilities, fails to make reference to fatigue, dizziness, 
decreased vision, memory loss and a loss of concentration 
does not, in the opinion of the undersigned, support the 
conclusion that the veteran has a chronic disability 
associated with these disorders which can be reasonably 
associated with the veteran's active service.  Accordingly, 
the Board finds that the preponderance of the evidence is 
against the claim for service connection for an undiagnosed 
illness manifested by joint and muscle pain, fatigue, 
dizziness, decreased vision, memory loss and a loss of 
concentration.  As a result, the benefit of the doubt rule 
does not apply and the claim must be denied.  38 U.S.C.A. 
§ 5107(b) (West 1991); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).



ORDER

Service connection for an undiagnosed illness manifested by 
joint and muscle pain, fatigue, dizziness, decreased vision, 
memory loss and a loss of concentration, are denied.


		
	Richard B. Frank
	Member, Board of Veterans' Appeals



 

